Citation Nr: 1208252	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1953 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issue on Appeal

The Board observes the Veteran initially submitted a claim for service connection for anxiety and PTSD.  However, the evidence of record also indicates the Veteran has been diagnosed with major depressive disorder.  See, e.g., December 2008 VA Mental Health treatment note.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as anxiety and PTSD.  Specifically, he contends that, while stationed at Nellis Air Force Base in approximately July or August 1955, he was instructed to mark targets on a firing range during a training exercise and, before he could shelter in a bunker, firing commenced.  He claims this incident caused him to fear for his life, and he has suffered from anxiety and an increased startle response since.  See, e.g., October 2008 statement, Board hearing transcript.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether the threshold outlined in McLendon has been met regarding VA's duty to provide an examination, the Board initially observes there is no objective evidence supporting the Veteran's account of the in-service incident.  However, the Board observes the Veteran recounted the incident at a March 2002 VA psychiatry outpatient screening, approximately five years prior to submitting the instant claim.  Considering the consistency of the Veteran's statements regarding being fired upon in service, the Board finds the Veteran's testimony regarding an in-service incident credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency).  Finally, VA treatment records indicate the Veteran's current psychiatric disorder may be in some part related to his military service.  See, e.g., October 2007 VA Psychology Note.  In light of these facts, the Board has determined that the Veteran should be afforded a VA examination to determine whether there is an etiological relationship between any acquired psychiatric disorder other than PTSD and the Veteran's active service.  See McLendon, supra.

As a final note, while the instant remand focuses primarily on an acquired psychiatric disorder other than PTSD, the Board will address all currently diagnosed psychiatric disorders, including PTSD, following completion of the development ordered below and readjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any outstanding VA records for treatment at VA facilities.  Specifically, records related to any psychiatric treatment as of May 2009 must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(2) (2011).

2. Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder other than PTSD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any psychiatric disorder.  The examiner should address whether such disorder is at least as likely as not (i.e., probability of at least 50 percent) etiologically related to the Veteran's active military service.  For the purposes of this examination, the examiner is instructed to accept the Veteran's account of being fired upon during a training exercise in 1955 as credible.

The examiner is requested to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



